PER CURIAM.
The circuit court, acting in its appellate capacity, ruled that the state must charge violations of Sections 316.193(l)(a) and (b), *508Florida Statutes (1982) in separate counts of an information rather than combining allegations as to (a) and (b), as alternative theories of prosecution in a single count. We find no error in that ruling. Cf United States v. Starks, 515 F.2d 112 (3d Cir. 1975) and United States v. Goodman, 285 F.2d 378 (5th Cir.1960), cert. denied, 366 U.S. 930, 81 S.Ct. 1651, 6 L.Ed.2d 389 (1961). Accordingly, we deny the state’s petition for writ of certiorari.
ANSTEAD, C.J., and DOWNEY and HURLEY, JJ., concur.